Citation Nr: 0527025	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-17 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a compensable rating for the service-connected 
residuals of the shell fragment wound (SFW) of the left arm 
(minor).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision.  

In December 2003, the Board remanded this claim for 
additional evidentiary development.  The requested 
development was completed and the case has been returned to 
the Board for further appellate review.  


FINDING OF FACT

The service-connected residuals of a shell fragment wound of 
the left arm are shown to be productive of a disability 
picture that more closely approximates that of mild left 
radial neuropathy.  


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no 
more, for the service-connected residuals of the SFW of the 
left arm are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 
8514 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in May 2004 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claim for an increased rating.  

In that letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

The Board believes the content of that notice provided to the 
veteran substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in that it 
advised the veteran of the type of evidence needed to 
substantiate a claims, and that it advised him of his and 
VA's responsibilities under VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for him 
to undergo several VA examinations to determine the severity 
of the service-connected disabilities.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


Factual Background

The veteran's Form DD-214 reflects the veteran's receipt of 
the Combat Infantry Badge and the Purple Heart, among others.  
A review of the veteran's service medical records reflects a 
SFW to the left forearm.  

Based on the veteran's statements, in October 1952 he 
sustained shrapnel wounds from a mortar shell explosion that 
required incisional debridement of the left forearm with 
large fragment removal.  Since that time, the veteran 
reported aching in the left forearm that progressed into 
constant pain felt in the left wrist to the elbow.  

On VA scars examination in July 2002, the examiner noted the 
veteran's complaints of chronic aching and pain from the hand 
into the forearm.  The veteran was noted to be right-hand 
dominant.  

On physical examination, the examiner observed three discreet 
scars, the largest being a 3- to 4-inch long scar on the 
lateral aspect of the forearm, distal to the elbow.  The 
examiner reported that the issue of scarring around the elbow 
"[was] large and somewhat dimpled in an irregular fashion."  

The range of motion of the elbow was noted to be "quite 
complete" with flexion from 15 to 145 degrees.  Pronation 
and supination were noted to be "almost normal" without 
involvement of the wrist.  Grip strength was slightly less 
than on the right.  The examiner's diagnosis was that of 
shell fragment wound of the left forearm with scarring and 
reduced range of motion.  

The private medical records dated from 2002 to 2003 reflect 
treatment for left upper extremity complaints of pain and 
paraesthesias.  The veteran was diagnosed with left forearm 
laceration with left upper extremity weakness but no evidence 
of radial nerve palsy.  

Other diagnoses include those of left shrapnel injury with 
muscular atrophy, loss of sensory and motor function to the 
upper left extremity, with severe impairment of the left 
upper extremity.  In an August 2002 private clinical 
evaluation, the veteran's elbow range of motion was noted to 
be "significantly diminished measure 65 to 144 degrees with 
goniometer."  

In a September 2002 private clinical evaluation, the veteran 
had elbow motion from 20 to 115 degrees with 60 degrees of 
pronation and supination.  Left upper extremity strength with 
wrist extension, digit extension, and thumb extension was 4/5 
compared to 5/5 on the right.  

VA medical records dated from 2002 to 2004 reflect treatment 
for complaints of left arm pain.  X-rays of the left forearm 
dated in July 2002 reflect what appeared to be a bone 
fragment not due to fracture.  

The X-ray studies dated in May 2004 reflect that there was no 
evidence of intrinsic abnormality of the left radius or ulna 
and demonstrated no changes from the 2002 radiographs.  

On VA neurological disorders dated in May 2004, the veteran 
presented with a history of left proximal forearm SFW.  The 
examiner noted the presence of a very stable 2.5 inch, 
curvilinear, very slightly dimpled, nontender scar.  

The veteran reported having daily, mild pain in and around 
the scar.  He also noted numbness in the entire forearm with 
occasional tingling in the fingers of the left hand and 
weakened grip strength.  

On examination, the veteran had a pain-free, normal range of 
motion in the left forearm.  He had 145 degrees of flexion 
from full extension of 0 degrees.  Pronation was from 0 to 80 
degrees and supination was from 0 to 85 degrees.  

The scar presented "no apparent functional limitations" and 
there was no demonstrable impairment of the muscle group or 
clinical indication of nerve damage.  

The examiner noted no De Luca factors were involved because 
of the pain-free and full range of motion in the left arm.  
X-rays of the left forearm demonstrated possible old bone 
fragment anterior to the coronoid.  The examiner's assessment 
was that of SFW of the left forearm without functional 
impairment. 

A VA electromyography (EMG) study was conducted in November 
2004.  The examiner's impression was that the veteran had 
mild left radial sensory neuropathy as evidenced by marked 
dispersion and low amplitude of the sensory nerve action 
potential (SNAP).  

On VA examination in November 2004, the examiner found no 
clinical evidence of muscle atrophy in the left forearm.  The 
diagnosis was that of status post shrapnel wound of the left 
forearm with minimal range of motion impairment.  

On VA neurological disorders examination in April 2005, the 
veteran demonstrated normal left arm strength for his age 
with normal bulk and tone.  Light touch sensation and finger 
dexterity were reported as normal.  

The diagnosis was that of mild left radial sensory 
neuropathy, not affecting strength or other motor function or 
sensory function of the hand.  

The examiner opined that "this [was] considered as likely as 
not to be secondary to the shrapnel injury which occurred in 
the military in Korea."  The examiner based this opinion on 
his review of the veteran's claims folder.  


Analysis

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2004); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran is currently service-connected for the residuals 
of a shell fragment wound to the left arm.  Such wounds often 
result in impairment of muscle, bone and/or nerve.  

In this case, the Board notes that the veteran's shell 
fragment wound to the left forearm has been evaluated as a 
scarring injury disability, rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

However, the medical evidence does not reflect a scarring 
disability that warrants a compensable rating under this 
code.  On VA examination in May 2004, the examiner noted the 
presence of a 2-inch SFW scar.  

The examiner also reported pain-free and normal range of 
motion of the left forearm with 145 degrees of flexion from 
full extension of 0 degrees.  There was no clinical 
indication that the scar was poorly nourished, ulcerated, or 
tender with no demonstrable muscle or nerve impairment.  

As such, the Board finds a higher rating for the residual 
scar is not warranted based on these facts.  

In consideration of the veteran's claim for an increased 
rating for his SFW disability, the Board acknowledges the 
RO's consideration of diagnostic codes for limitation of 
motion, muscle and nerve disabilities for the minor forearm.  

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited by 45 degrees, and a 20 percent evaluation requires 
that extension be limited by 75 degrees.  (Higher evaluations 
are available for greater limitation of motion.)  38 C.F.R. § 
4.71a, Diagnostic Code 5207.  

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5208.  

Limitation of supination of the arm to 30 degrees or less is 
rated 10 percent; and limitation of pronation of the arm is 
rated 20 percent when motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation.  38 
C.F.R. § 4.71a, Diagnostic Code 5213.  

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.  

In this regard, on VA examination reports dated in July 2002, 
May 2004, and November 2004 the veteran has consistently 
shown a range of motion that has been characterized as full, 
normal and pain free.  At worst, the veteran's loss of motion 
in the left elbow has been reported on VA examination to be 
"minimal."  

The Board notes that the May 2004 VA examiner reported no 
DeLuca involvement due to the veteran's pain-free range of 
motion with normal range of motion testing and no subjective 
complaints of flare-ups.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 
C.F.R. § 4.40.  

Here, the Board has considered increased compensation based 
on DeLuca, but finds that it is not for application in this 
case.  DeLuca held that the question of whether pain and 
functional loss are additionally disabling must be considered 
only when the schedular evaluation is based on limitation of 
motion.  See 38 C.F.R. 4.40, 4.45, and 4.59.  

Given that the veteran's left arm range of motion is 
essentially normal and pain-free, his SFW disability does not 
meet the criteria for a compensable rating under Diagnostic 
Codes 5206, 5207, 5208, or 5213, in contemplation with 
DeLuca.   

With regard to muscle impairment residuals, the Board 
acknowledges that the veteran's private treatment records 
reflect left arm muscle atrophy.  However, on review of the 
claims folder and physical examination, the Board relies on 
the objective findings provided by VA medical examiners in 
reports dated in July 2002, May 2004, November 2004 and April 
2005.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

VA examiners have consistently found no clinical evidence of 
muscle atrophy and no demonstrable impairment of that muscle 
group (Muscle Groups V and VI).  In this regard, the Board 
has also considered the application of 38 C.F.R. § 4.73, 
Diagnostic Codes 5305 and 5306.  

Diagnostic Code 5305 provides a noncompensable disability 
rating for slight disability of Muscle Group V (elbow 
supination).  A 10 percent disability rating is provided for 
moderate disability.  Under Diagnostic Code 5306, a 
noncompensable rating is assigned for slight disability of 
Muscle Group VI (elbow extension).  A 10 percent disability 
rating is assigned for moderate disability.  

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2004).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

Slight disability of muscles results from a simple wound with 
no debridement or infection and includes objective findings 
such as a minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no retained metallic fragments; 
and no impairment of function.  38 C.F.R. § 4.56(d)(1).  

Moderate disability of muscles results from a through and 
through or deep penetrating wound with residuals of 
debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  

On the veteran's most recent VA examination in April 2005, 
the examiner reported normal left forearm strength and normal 
muscle bulk and tone.  Also, as noted previously, the veteran 
has shown, at worst, minimal range of motion impairment in 
the left forearm.  

While the veteran meets the criteria for a slight disability 
of the muscles due to objective findings of minimal scar, 
this does not result in the veteran receiving an increased 
rating for his SFW disability.   

Based on the evidence of record, the veteran's left forearm 
disability does not meet the criteria for a compensable 
rating under the applicable muscle impairment diagnostic 
codes.  

However, the Board finds that the medical evidence obtained 
through multiple VA examinations, as well as, the veteran's 
private treatment records corroborates the fact that his SFW 
disability is manifested by mild sensory neuropathy that 
warrants an increased rating for this residual condition.  

An EMG consultation report dated in November 2004 reflects 
mild left radial sensory neuropathy as evidenced by marked 
dispersion and low amplitude.  

On A VA neurological examination dated in April 2005, the 
examiner acknowledged the finding of mild left radial sensory 
neuropathy in the left forearm and reported no impairment of 
strength, motor function, or sensory function in the hand.  
The examiner opined that the left radial neuropathy "[was] 
considered as likely as not to be secondary to the shrapnel 
injury."  

Diagnostic Code 8514 pertains to paralysis of the radial 
nerve.  Where paralysis is incomplete on the minor side, a 40 
percent rating is warranted for severe impairment.  A 20 
percent is assigned for moderate impairment and 20 percent is 
assigned for mild impairment.  38 C.F.R. § 4.124, Diagnostic 
Codes 8514, 8714 (2004).  

Based on the April 2005 VA examiner's opinion and the 
November 2004 EMG report, the Board finds that under 
Diagnostic Code 8514, the veteran is entitled to a 20 percent 
rating for mild left radial sensory neuropathy.  

In addition, this rating contemplates the veteran's 
subjective complaints of recurrent pain with numbness and 
tingling in the distribution of the radial nerve between the 
elbow and wrist.  



ORDER

An increased rating of 20 percent for the service-connected 
residuals of the shell fragment wound of the left forearm is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


